Interim Decision #1839

MASTER OF GARCIA
In Visa Petition Proceedings
A-17963963
Decided by Board January E9,1968
Whore paternity of beneficiary. who was born out of wedlock in the Philippine
Islands in 1932, was acknowledged by petitioner, his natural father, and he
was received into the home in the Philippines of the petitioner who since 1927
• had been living out of wedlock with the natural mother of the beneficiary,
legitimation of beneficiary sines birth occurred pursuant to section 230 of the
Civil Code of California, the State of residence and domicile of petitioner, notwithstanding the legitimating acts occurred outside that State and petitioner
has been living in California since 1933 and beneficiary has been living in the
Philippines. Renee, beneficiary is entitled to preference classification under section 203(a) (4) of the Immigration and Nationality Act, as amended, as the
married son of the U.S. citizen petitioner.
ON BsztArr or PmwrioNsa: Alberto V. Bsteva, Esquire
1255 Post Street
San Francisco, California 94109
(Brief filed)

The case comes forward pursuant to certification by the District
Director, San Francisco District, of his order dated November 6, 1967
denying the visa petition for the reason that the evidence presented

by the petitioner does not establish that the beneficiary is a child as
defined in section 101(b) (1) of the Act and that he is not entitled to
status as the married son of a citizen of the United States under section
203 (a) (4) of the Act.
The petitioner, a native of the Philippines, a naturalized citizen of
the United States, 76 years old, male, seeks preference status under
section 203(a) (4) of the Immigration and Nationality Act on behalf
of the beneficiary as his son. The beneficiary is a native and citizen
of the Republic of the Philippines, 35 years old, married.
In support of the visa. petition the file shows that the local civil
registrar certified that Philippine birth records prior to 1945 are not

available; however, a baptismal certificate of the beneficiary dated
was born January 16,

February 91, 1982 shows that the beneficiary
628

Interim Decision #1839
1932, the legitimate son of Pedro M. Garcia and Macaria Fernando.
The petitioner also submitted his marriage certificate showing his marriage to Macaria Fernando on April 28, 1967 at Quezon City, Republic
of the Philippines. Examination of the baptismal certificate and the

marriage certificate establish that the petitioner and his wife are natural parents of the beneficiary. The petitioner also submitted a notarized affidavit executed July 3,1967 setting forth that he had been living
with Macaria Fernando, the mother of the beneficiary, since July 1927
as husband and wife, that the beneficiary was born to her sometime in
January 1932 and that he is claiming him as his legitimate son. The
petitioner stated that in the Philippines there is no divorce law and
that once you are married you are married for life; for that reason
some people in the islands prepare to live together unmarried several
years; when they find out that they are on good terms, then they get
married. The petitioner also submitted letters dated August 7, 1967
from Isidro Teope and Alfred S. Moreno setting forth that they have

and 1934, respectively; that they know
the petitioner has a wife and son in the Philippines; that the former
known the petitioner since 1946

knew this because he often visited his family when he was there; and
the latter because the petitioner had many times showed him group

pictures of his family; and that Alfred S. Moreno knows that the petitioner oftentimes sends support money for his family in the
Philippines.
It is voted that the petitioner, the natural father, married the
natural mother of the beneficiary on April 28, 1967 when the beneficiary was 35 years old. Consequently, there can be no legitimation
under section 101(b) (1) (0) of the Immigration and Nationality Act
which provides for legitimation under the laws of the child's residence or domicile, or under the laws of the father's residence or
domicile, whether in or outside the United States, if snob legitimation

takes place before the child reaches the age of 18 years and the child
is in the legal custody of the legitimating parent or parents at the
time of such legitimation.
However, counsel for the petitioner claims that the beneficiary was
legitimated under the provisions of section 230 of the California Civil
Code which provides that the father of an illegitimate child, by publicly acknowledging it as his own, receiving it as such, with the
consent of his wife, it he is married, into his family, and otherwise
treating it as if it were a legitimate child, thereby adopts it as such;
and such child is thereupon deemed for all purposes legitimate from
the time of its birth. Petitioner's counsel sets forth that the petiticiner
has been physically present in the State of California from 1933 to
the present time and that the petitioner has had the intent, through-

620

Interim Decision #1839
out these years, to remain and live in such state, and petitioner is
therefore a domiciliary of said state.
The statute, section 230 of the Civil Code of California, has been
construed as a statute of legitimation rather than adoption and the
provisions thereof are to be literally construed. The word "family" is
not a technical word but a word of flexible meaning and is to be
broadly construed. so as to include within its purview even a case
where the father is living out of wedlock with a woman not his lawful
wife?
The petitioner has submitted the baptismal certificate as proof that
he gave his name to the beneficiary, acknowledging him to be his son.
In his affidavit of July 3, 1967 he stated that he had been living with
Macaria Fernando since July 1927 and that the beneficiary was born
to her sometime in January 1932. In addition, he has supplied the
statements of two persons, Isidro Teope and Alfred S. Moreno, who
have known the petitioner since 1946 and 1934, respectively, who
state that the petitioner has a, wife and son in the Philippines and has
so acknowledged. This evidence constitutes proof that the petitioner
acknowledged the beneficiary as his child and received it into his
family and gave the beneficiary the family name. 2
In Matter of Pa2acio, 11 1. & N. Dec. 132, the petitioner sought non-

quota status on behalf of his unmarried child, born June 27, 1944, a
native and citizen of the Philippines. A certificate of baptism estab:
lished that he was the child of the petitioner and of one Nena de Silva.
The petitioner married his present wife on May 6, 1963. The petitioner
obtained a decree in the Superior Court of the State of California,
San Francisco, entered September 15, 1904 declaring that the petitioner was a legitimate father from birth of the beneficiary and the
children included in the judgment, that said minor children were
legitimate children of the petitioner and that a valid and subsisting
relationship of parent and child existed between petitioner and said
minor children. The petitioner had been separated from the mother
of the beneficiary since 1939 and in September 1944 he signed a
legal separation but did not see her and believed her to be deceased.
The petition was denied without prejudice to reopening if the petitioner could establish legitimation of the beneficiary prior to his
18th birthday. Thereafter (Matter of Palacio, 11 I. & N. Dec. 183),
the petitioner submitted an amended judgment of legitimation under
section 230 of the California Civil Code in the Superior Court of the
'Matter of Der—, 6 I. & N. Dec. 325; Betate of Baird. 193 Cal. 225; In Re
Merkel°, 183 Cal. 177; Rankin v. Rankin, 52 Cal. App. (2d) 231, 235; Garner v.
Judd, 136 Cal 304.
*In ro Jessup, SI Cal. 411g, 434 and dissenting opinion.

630

Interim Decision #1839
State of California, San Francisco, dated April 27, 1965 in -which it
was decreed that the 'petitioner was the legitimate father of the
beneficiary and of the other minor children named in the petition and
the children were the legitimate children of the petitioner, and that
a valid subsisting relationship of parent and child existed between
the petitioner and the said minor children since their birth. It was.
further ordered, adjudged and decree that the date of legitimation or
the beneficiary was eight years of age. We noted that-according to theamended judgment, the court evidently considered the relationship.
between the petitioner and Nena de Silva, the beneficiary's natural.
mother, sufficient to base a finding of "receiving into the family" even:
though it occurred in the Philippines, under the circumstances of the
case. The visa petition was approved.
In Matter of Pableo, Int. Dec. No. 1808 (D.D., November g,
1967), the petitioner sought classification under section 203(a) (1) of
the Immigration and Nationality Act, as amended, on behalf of the
beneficiary, his natural son, who was born out of wedlock In the
Philippines. The petitioner claimed legitimation pursuant to section 230 of the California Civil Code which has been construed as an
out and out statute of legitimation. 8 The beneficiary's certificate of
baptism showed him to be the son of petitioner and the record established that the petitioner acknowledged the beneficiary as his child.
received him as such with the consent of his wife into his family in
the Philippines in 1951 when the beneficiary was 11 years of age and
otherwise treated him as if. he were a legitimate child both' in the
Philippines and in the State of. California. It was. conceded that the
record established that the beneficiary had been legitimated under
the provisions of section 280 of the California Civil Code and, as
construed by the California courts, it was immaterial whether legitimation had ocuurred during the applicant's minority or thereafter.'
The facts of the case were submitted to the Attorney General of the
State of California and his opinion was requested as to whether the
beneficiary had been legitimated under the laws of the State of California and, if so, the date on which the legitimation deemed to have
occurred. The Attorney General replied :
-

-

Under the facts given, it appears that the requirement of Civil Code, section
230 has been met. The legitimating acts specified in section 230 are not required to occur in California. Estate of Lund, 26 Cal. (2d) 472. In the leading
case of Blythe v. Ayres, 96 Cal. 582, the court held that section 280 had extra
territorial operation and its affect attaches to a state of facts

where the child

1 .13aIlantine T. .De Silva, 226 F.2d 623, 632 (9th Cir., 1955), aff'd 35/ U.S.
570, reb. den. 352 U.S. 97
'Citing Estate of LleaU, 26 Cal. (2d) 472; 'Wolf v. Gall, 32 Cal. App. NG;

Blythe v. Ayres, 96 Cal. 532.

631

Interim Decision #1839
was never in California, but resided in a foreign country whenever the question
of legitimation presents itself to the court of California and this is so, regardless of the law of the country.
It would appear that the son was legitimated under California law as early
as 1945 when the child lived with petitioner's father, if this was the petitioner's
domicile. However, there can be no doubt that in 1951 when petitioner established a home with his wife, son, and the beneficiary and he lived as a family
unit, that all other requirements of the Civil Code. section 230 had been met.
The evidence submitted in the instant case establishes that the natural father lived with the natural mother out of wedlock since 1927;
the beneficiary, whose certificate of baptism bears his father's name,
was born in 1932; that the petitioner left the Philippines in 1933; and
that the petitioner acknowledged the beneficiary as his son. It appears further on the basis of the provisions of section 230 of the California, Civil Code and the interpretations thereof in Matter of Palacio,
11 I. & N. Dec. 183 and Matter of Pable,o, Int. Dee. No. 1808, the beneficiary was legitimated under section 230 of the California Civil Code
upon the basis of the acknowledgment of paternity in the certificate of
baptism and the receiving into the home, since the date of birth under
the circumstances of the case. 6 Accordingly, the visa petition will

be approved.

ORDER: It is ordered that the visa petition be and the same is
hereby approved for preference status under section 203 (a) (4) of
the Immigration and Nationality Act, as amended.
Prior administrative holdings to the contrary as to the extraterritorial effect
of section 230, California Civil Code are overruled.

